Appeal taken by plaintiffs Samuel and Esther Rosenbaum dismissed, without costs, by the Court of Appeals sua sponte, upon the ground that the stipulation filed by plaintiffs is not a stipulation for judgment absolute within the meaning of CPLR 5601 (subd [c]) (see Cohen and Karger, Powers of the New York Court of Appeals, § 62, pp 279-280).
Appeals taken by defendant Zwicker and third-party defendant Zaretsky dismissed, without costs, by the Court of Appeals sua sponte, upon the ground that the order appealed from does not finally determine the action within the meaning of the Constitution (Cohen and Karger, Powers of the New York Court of Appeals, § 14).